COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ERIC EMERSON,                                  §
                                                               No. 08-10-00199-CR
                   Appellant,                   §
                                                                 Appeal from the
 v.                                             §
                                                           175th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                         of Bexar County, Texas
                                                §
                   Appellee.                                  (TC# 2007-CR-10872)
                                                §



                                MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas

Rule of Appellate Procedure 42.2(a). The motion was filed before our decision in the case, and

is signed by Appellant and his attorney. Furthermore, a duplicate copy of the motion has been

forwarded to the trial court clerk. As the motion complies with the requirements of Rule 42.2(a),

we grant the motion and dismiss the appeal.



July 13, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)